DETAILED ACTION
This action is in response to the amendments and remarks filed 07/01/2022 in which claims 1, 5, 8-9, 12-15, 18-20 and 33 have been amended, claim 33 has been newly added, claims 2, 4, 10-11, 16, 21-31 have been canceled and thus claims 1, 3, 5-9, 12-15, 17-20 and 32-33 are pending and ready for examination.
Response to Amendment
The previous 35 U.S.C. 112 (b) rejections of claims 1, 5, 8-9, 12, 14, 18-20 and 33 are withdrawn in view of Applicants’ amendments.
Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered and they are persuasive with regard to the previous combination of references as they would apply to the limitations of previous claim 2 which have now been incorporated into the independent claim, and thus the current action is made Non-Final. However the arguments are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current action. See the updated rejection below citing a new combination of references to address the amended claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites “a graphene dispersion” however this conflicts with the graphene dispersion in claim 12 and should be “the graphene dispersion”, and further the limitation “graphene oxide dispersion” lacks antecedent basis and should be “a graphene oxide dispersion”
Claims 17 is rejected additionally for depending on an indefinite claim.
Claim Interpretation
The term “an addition amount of the activated carbon” is interpreted to mean the overall amount of activated carbon used in formation of the membrane (see instant spec. at [0019]).
The term “an addition ratio” is interpreted to mean the percentage of the membrane that is graphene (see instant spec. at [0093]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-9 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104192836 B (hereinafter “Jia”) in view of CN105448540A (hereinafter “Dai”).
Regarding Claim 1 Jia discloses a membrane which comprises activated carbon mixed with graphene (i.e. a supercapacitor electrode material film membrane, and is thus an activated carbon-based all-carbon membrane (ACM)), comprising: 
Graphene oxide and “carbon-doped material” which may be activated carbon, which are mixed in an aqueous dispersion and then dried and heat treated in solution to form a self-supporting membrane (translation pg. 3 para. starting “The self-supporting porous graphene-based film…” through pg. 4 last full paragraph);
With regard to the graphene oxide being reduced graphene oxide, it is disclosed that during processing the graphene oxide will be reduced to some extent, and further that pi-pi interactions are involved in the stability of the structure (full paragraph spanning most of pg. 4)
and thus the activated carbon-graphene composite membrane of Jia is seen to comprise “a plurality of activated carbon particles as basic material, and graphene as a crosslinking agent; the graphene is graphene oxide that forms a plurality of discrete graphene oxide sheets to separately link one activated carbon particle to another activated carbon particle” as claimed.
Note: with regard to the limitations “the thickness of the ACM is capable of being regulated by an addition amount of the activated carbon; and surface pore structure of the ACM is capable of being regulated by an addition ratio of graphene.” These limitations are functional limitations directed to how the membrane may be formed, or product-by-process limitations. This functional limitation does not further define over the prior art because they are not seen to imply an additional structure than already disclosed. The  structure disclosed by Jia would be capable of the functions recited; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
Jia does not disclose that the mass ratio of the graphene to the activated carbon is 1%-10%.
However Dai discloses a similar activated carbon and graphene supercapacitor electrode material wherein the activated carbon and graphene oxide are used in a mass ratio of 19-99:1 (Abstract, Claim 6, Embodiments 1-4); i.e. a mass ratio of graphene to the activated carbon of ~1%-5%.
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Jia by using a mass ratio of graphene to activated carbon of ~1%-5% as discoed by Dai because this involves the simple substitution of known mass ratios of graphene to activated carbon used in an activated carbon/graphene supercapacitor electrode material to obtain the predictable result of a functional electrode material.
Regarding Claim 3 Jia in view of Dai discloses the activated carbon-based all-carbon membrane of claim 1, wherein the all-carbon membrane without supporting structure, self supported (title, throughout) but does not specifically disclose the carbon is granular, however the activated carbon is disclosed to be dispersed in a solution, and thus it would have been obvious to use granular activated carbon. Further With regard to the graphene oxide being reduced graphene oxide, it is disclosed that during processing the graphene oxide will be reduced to some extent, and further that pi-pi interactions are involved in the stability of the structure (full paragraph spanning most of pg. 4), and thus, the self-supporting ability is expected to at least partially achieved through n-n interaction force between the activated carbon and the graphene. 
Regarding Claim 5 Jia in view of Dai discloses the activated carbon-based all-carbon membrane of claim 1, and with regard to the limitations “wherein the membrane's surface structure becomes denser and surface pore size of the membrane becomes smaller with the increase of graphene ratio” These limitations are functional limitations directed to how the membrane may be formed, or product-by-process limitations. This functional limitation does not further define over the prior art because they are not seen to imply an additional structure than already disclosed. The  structure disclosed by Jia in view of Dai would be capable of the functions recited; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding Claim 6 Jia in view of Dai discloses the activated carbon-based all-carbon membrane of claim 1, and with regard to the limitations “wherein the surface pore size of the membrane can be regulated from micro-scale to nano-scale by controlling the ratio of graphene addition” These limitations are functional limitations directed to how the membrane may be formed, or product-by-process limitations. This functional limitation does not further define over the prior art because they are not seen to imply an additional structure than already disclosed. The  structure disclosed by Jia in view of Dai would be capable of the functions recited; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). 
Regarding Claim 7 Jia in view of Dai discloses the activated carbon-based all-carbon membrane of claim 1, and with regard to the limitations “wherein the thickness of the membrane can be regulated by the addition amount of activated carbon, and the more the activated carbon is added, the thicker the membrane becomes and the larger adsorption capacity the membrane has” These limitations are functional limitations directed to how the membrane may be formed, or product-by-process limitations. This functional limitation does not further define over the prior art because they are not seen to imply an additional structure than already disclosed. The  structure disclosed by Jia would be capable of the functions recited; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). 
Regarding Claim 8 Jia in view of Dai discloses the activated carbon-based all-carbon membrane of claim 1, but does not specifically disclose the size of the active carbon, however the film thickness is 10nm-1mm and thus the activated carbon used must optionally at least be micro-scale (translation pg. 3 para. starting “The self-supporting porous graphene-based film…”).
Regarding Claim 9 Jia in view of Dai discloses the activated carbon-based all-carbon membrane of claim 1, but does not disclose wherein the surface pore size of membrane is 24 nm-2 μm. However it is disclosed that the pore structure effects the properties of the membrane, including electrical properties (pg. 4, paragraph spanning most of the page) Therefore it is the examiner’s position that pore structure, including surface pore size, is a result effective variable because changing it will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate pore structure, including surface pore size, including those within the scope of the present claims, so as to produce desired material properties. 
Regarding Claim 32 Jia in view of Dai discloses the activated carbon-based all-carbon membrane of claim 1, which is a membrane, and is specifically disclosed to be porous (title, throughout) and is thus itself considered a water purification device.
Regarding Claim 33 Jia in view of Dai discloses the activated carbon-based all-carbon membrane (ACM) of claim 1, wherein the crosslinking agent is graphene which will inherently by its self-supporting arrangement with the activated carbon link at least one activated carbon particle to another activated carbon particle, and as graphene comprises many chemical bonds the crosslinking agent thus comprises a bond that links one activated carbon particle to another activated carbon particle, as claimed, at least because if there was no form of bond the material would not self-support.

Claims 12-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0299818 A1 (hereinafter “Do”) in view of Xianfu Chen et al., A reduced graphene oxide nanofiltration membrane intercalated by well-dispersed carbon nanotubes for drinking water purification, Nanoscale, 2016,8, 5696-5705 (hereinafter “Chen”) and Dai.
Regarding Claim 12 Do discloses a method for preparing a high surface area graphene and carbon capacitors, (i.e. wherein the carbon may be activated carbon [0011] and thus the capacitor is seen to be functionally an “activated carbon-based all-carbon membrane (ACM)”, comprising the following steps ([0028], Claim 3): 
“dispersing graphene in a suitable solvent, dispersing carbon in a suitable solvent, combining and mixing the products together to form a slurry, filtering the slurry to provide a sheet form, drying the sheet, and, calendaring the sheet to a desired thickness and surface finish”.
With reread to the mixed dispersions are assembled on a membrane filter substrate to form the activated carbon-based all-carbon membrane, it is disclosed that a membrane filtration system is used to filter the slurry form the all carbon electrode/membrane [0028], and while the specific details are not provided it is obvious that using the membrane filtration subsystem to filter the slurry to form the electrode would be accomplished by filtering the mixed solution through the membrane such that the mixed solution of dispersion are assembled on a membrane filter substrate to form the activated carbon-based all-carbon membrane.
Do does not disclose (1) that the dispersion is in water, or wherein the graphene dispersion is a reduced graphene oxide dispersion having a plurality of discrete graphene oxide sheets; or (2) the mass ratio of the graphene to the activated carbon is 1%-10%.
However, with regard to using reduced graphene oxide, Chen discloses forming a similar graphene-nanocarbon membrane, wherein reduced graphene oxide and carbon nanotubes are formed into a composite membrane by mixing of a reduced graphene oxide aqueous dispersion (i.e. having a plurality of discrete graphene oxide sheets) with a carbon dispersion to form a mixed solution, then filtering the mixed solution onto a membrane filter surface as substrate (Abstract, Secs. 1., 2.1., 2.2., 2.3.).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Do by substituting for the graphene dispersion a reduced graphene oxide aqueous dispersion as discoed by Chen because reduced graphene oxide is another obvious alternative form of graphene nanoplatelets as called for in Do and because Chen discloses such similar graphene nanocarbon compositions have use in other area such as water filtration, where the reduced graphene oxide comprising composite is shown to be useful as a drinking water filter.
With regard to (2) the mass ratio of the graphene to the activated carbon, Dai discloses a similar activated carbon and graphene capacitor electrode material wherein the activated carbon and graphene oxide are used in a mass ratio of 19-99:1 (Abstract, Claim 6, Embodiments 1-4); i.e. a mass ratio of graphene to the activated carbon of ~1%-5%.
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Do in view of Chen by using a mass ratio of graphene to activated carbon of ~1%-5% as discoed by Dai because this involves the simple substitution of known mass ratios of graphene to activated carbon used in an activated carbon/graphene capacitor electrode material to obtain the predictable result of a functional capacitor electrode material.
Regarding Claim 13 Do in view of Chen and Dai discloses the method of claim 12, wherein the activated carbon “has an average size of between 10 nanometer and 100 microns” Do [0021] and is thus micro-scale. 
Regarding Claim 15 Do in view of Chen and Dai discloses the method of claim 12, but it is not disclosed that the graphene dispersion is obtained by a partial reduction of graphene oxide dispersion, however Chen discloses that the graphene dispersion is obtained by a partial reduction of graphene oxide dispersion (Chen sec. 2.2. and 3.2.). Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Do in view of Chen and Dai by using a rGO dispersion obtained from partial reduction of a GO dispersion as discoed by Chen because this involves the simple substitution of known graphene dispersions to obtain the predictable result of forming a successful membrane.
Regarding Claim 18 Do in view of Chen and Dai discloses the method of claim 12, but it is not disclosed the mixed solution is placed in a pressure filter, and ACM is formed on a microporous membrane substrate by pressure filtration.
However Chen discloses that the dispersion may be deposited on the membrane via vacuum filtration i.e. a pressure filtration (Chen sec. 2.3)
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Do in view of Chen and Dai by depositing the mixed solution of the membrane via vacuum filtration i.e. a pressure filtration as discoed by Chen because this involves the simple substitution of known graphene dispersions deposition methods to obtain the predictable result of forming a successful membrane.
Regarding Claim 19 Do in view of Chen and Dai discloses the method of claim 12, wherein the activated carbon “has an average size of between 10 nanometer and 100 microns” [0021] and is thus seen to be granular, but it is not disclosed that it is fully dispersed in water under the action of ultrasound to obtain the activated carbon dispersion.
However Chen discloses that the carbon dispersion is obtained by sonication(Chen sec. 2.1., 2.2. and 3.2.). Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Do in view of Chen and Dai by using sonication i.e. ultrasound as discoed by Chen because this involves the simple substitution of known means to disperse carbon in a dispersion to obtain the predictable results of dispersed carbon.
Regarding Claim 20 Do in view of Chen and Dai discloses the method of claim 12, the time disclosed for filtration is not disclosed but would obviously effect at least how dry the composite would become before being handled and placed to dry further, and thus would effect at least drying tie and is therefore considered a result effective variable. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate filtration time, including those within the scope of the present claims, so as to produce desired end results.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Do in view of Chen and Dai and further He, D., et al. (2014), An efficient and eco-friendly solution-chemical route for preparation of ultrastable reduced graphene oxide suspensions. AIChE J., (hereinafter “He”).
Regarding Claim 14 Do in view of Chen and Dai discloses the method of claim 12, wherein during activated carbon dispersion process ammonia is added to adjust pH (Chen 2.2. “ammonia solution was added to adjust the pH); but the pH is not specifically disclosed to be “adjusted to alkaline”. However He discloses a method of forming a reduced graphene oxide dispersion, as cited by Chen, wherein the pH may be adjusted from at least 6.1-10 to effect the dispersion stability (pg. 2761 left column first full para).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Do in view of Chen and Dai by adjusting the pH from 6.1-10 (i.e. including alkaline) as discoed by He because this involves the simple substitution of known means to reduce graphene in a dispersion to obtain the predictable results of dispersed rGO. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of He’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding Claim 17 Do in view of Chen and Dai discloses the method of claim 15, but does not disclose during the partial reduction process, the concentration of graphene in the graphene dispersion is regulated in the range of 0.05-1 0.05 0.1 mg/mL and the pH is to be 9-12. 
However, He discloses a method of forming a reduced graphene oxide dispersion, as cited by Chen, wherein the concentration may be 1 mg/mL (“Chemical reduction of GO” pg. 2758) and the pH may be adjusted from at least 6.1-10 to effect the dispersion stability (pg. 2761 left column first full para).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Do in view of Chen and Dai by having the concentration of graphene in the dispersion during reduction be 1 mg/mL and adjusting the pH from 6.1-10 (i.e. including alkaline) as discoed by He because this involves the simple substitution of known means to reduce graphene in a dispersion to obtain the predictable results of dispersed rGO. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of He’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773